Citation Nr: 0504027	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable initial rating for right ear 
hearing loss. 

2.  Entitlement to a higher initial rating for tinnitus, 
evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for post traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling.

4.  Entitlement to a higher initial rating for degenerative 
disc disease of the lumbar spine, evaluated as 10 percent 
disabling.

5.  Entitlement to a higher initial rating for degenerative 
disease of the cervical spine, evaluated as 10 percent 
disabling.

6.  Entitlement to service connection for left ear hearing 
loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 until 
January 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Upon review of the claims file, it is observed that the 
veteran was never sent a VCAA duty to assist letter as to any 
of the claims on appeal.  A May 2003 report of contact 
references a duty to assist communication, but the only 
correspondence of record is an April 2003 letter informing 
the veteran as to the Decision Officer Review process.  Such 
letter did not set forth the types of evidence necessary to 
substantiate the veteran's claims and did not discuss which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  Moreover, the April 2003 letter did 
not advise the veteran to send any evidence in his 
possession, pertinent to the appeal, to VA.  Therefore, this 
correspondence fails to satisfy VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

Finally, with respect to the veteran's service connection 
claim, the May 2003 report of contact indicated that the 
veteran was contacted as to outstanding hearing tests.  He 
responded by stating that his only hearing test was in the 
military.  Nevertheless, because such phone communication did 
not outline the evidence necessary to establish service 
connection, a VCAA notice letter is still required here.  
Further, exclusion of the applicability of 38 U.S.C.A. § 5103 
as to the downstream issues of increased initial ratings, as 
outlined in VAOPGCPREC 08-2003, is not applicable as the 
record does not reflect that VCAA notice was provided as to 
the original service connection claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent, as to all issues on 
appeal. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in his 
possession which pertains to the appeal.  

2.  If any additional pertinent evidence 
is received, in response to the above or 
otherwise, then the RO must readjudicate 
the issues on appeal and consider all 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




